Title: From Thomas Jefferson to Alexander Donald, 30 May 1795
From: Jefferson, Thomas
To: Donald, Alexander



My Dear Sir
Monticello May 30. 95.

When I left public office I expected to be so much at leisure that I should keep up a very animated correspondence with my friends. On my return home I found my farms in a ruinous condition, which made it necessary for me to undertake their recovery and culture myself. Forced to make myself acquainted both with the theory and practice, I at length became so fascinated with the occupation that I am now the most ardent farmer in the state. I live on my horse nearly the whole day, and when in the house it is in a state of fatigue which admits neither thought nor action. I rarely take up a book, and never a pen if I can help it. Hence instead of the animated correspondence I had calculated on, I have kept no correspondence but where pressing business called for it. The proof is that I have not written a line to Monroe since he left this country nor to Short or yourself since I came home to live. Yet certainly my affection for you all is not abated. And the truth is that thro the whole time I have constantly believed I should write to you within 10. days or a fortnight, till more than a year has slipped off. I have at length cut short the procrastination and am writing to you all, and take the liberty of putting Mr. Short’s letter under your cover. Monroe’s I must send otherwise, your country having undertaken the Quixotical task of forcing mankind by war to govern themselves reasonably, assuming her own notions too to be the true measure and standard of reason. But if she would bestow the same care and expence on her own island she would make her own people happier; and I doubt whether France is sensible of the felicities forced upon her. The money spent by Great Britain to force France to take care of herself, if applied to the improvement of her own soil and advantages, would have opened every stream for navigation to it’s source, would have conducted every drop of running water in the kingdom over every farm it was capable of irrigating, and would have carried a market road to every arable acre of the mountains  of Scotland and Wales. This would probably have added one fourth to the means of subsistence in that country, and consequently to it’s population. However to provide for an increased population by new means of subsistence is more troublesome than to cut their throats, and especially when by the same operation you can oblige a neighbor in the same way by cutting the throats of a million or two for them. Your government seemed very desirous of administering to us also, and certainly at one time had ordered their surgeons to commence work upon us. By the help of a little quakerism on our part, and a turn of fortune on theirs, we are permitted to go on cultivating our fields in peace, and still feeding and employing their weavers and mechanics. Oh! shame on such a government!
The crop of tobacco which I had destined for you was put in to Mr. Brown’s hands to be shipped to D. & B. I do not now recollect what accident detained it here longer than it should have been, but before it was shipped the misfortune of that house was known. Mr. Brown then shipped it to some other house, I know not to whom. The prices he got were unusually high, to wit for one parcel £16 sterl. a hhd, and £12–7–6 for another. Yet when we consider the weight of the tobacco, about 1300 ℔. each hogshead, the former comes to 32/7 and the latter 25/4 pr. hundred currency. Tobacco is now here at 33/ which price is not more uncommon than £16. a hogshead to the shipper. With respect to myself I have a constant offer of 5. dollars at Philadelphia, and the top of the market if higher. I should always be a loser then when I should get less than £15. sterl. a hogshead, a price which no experience would justify any body in expecting for their shipments. Hence it is that I never was a shipper of tobacco, and the crop I had ordered to you was the only one I ever shipped in my life. Certainly were I to ship, and should I ever ship, it should be to you, since the maxim of ‘no favor in trade’ which is a true and just one, ensuring equal favor in the hands of a friend, leaves us free to indulge our friendship with a preference. At this place I make no tobacco. I still pursue it in Bedford, but am not sure how long I may find it my interest to do so. The town of Lynchburg in that neighborhood ensures a good market for wheat there, as that of Milton two miles below me does here. It is lately only that I have recieved my account from Mr. Brown, and was sorry to see that some of the items of the London account were not in it. Particularly the telescope and orrery, and you have never mentioned to me what they cost. Pray do this in your next that I may either make remittance for it or payment to Mr. Strange. Perhaps I may ere long send a bill of exchange for some books so as to include it with them.—Public news you do not expect from us.

Of private there is not much. Your old friend Dr. Walker is dead, and Frank is universal legatee, which was contrary to the expectations of the rest of the family. Our friend Mr. Madison of Orange is married.
In one of your letters you flatter us with the idea that you may one day visit us at Monticello. I love to believe whatever I ardently wish. You even talk of laying your bones in America, and I, like other people, am so much the dupe of the fondness for the natale solum as to believe seriously there is no quarter of the globe so desireable as America, no state in America so desireable as Virginia, no county in Virginia equal to Albemarle, and no spot in Albemarle to compare to Monticello. Come then, since you cannot have Monticello, and fix yourself along side of it, and let us take our soupe and wine together every day, and talk over the stories of our youth, and the tales of other times. We shall never see better. Only do not be too long in thinking yourself rich enough for retirement; otherwise we may both first make our great retirement to where there is neither soupe nor wine, and where we are told that neither moth nor rust doth corrupt. From this the lord preserve us both for many good years, and have us always in his holy keeping. Adieu. Your’s affectionately

Th: Jefferson

